Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “minimal” in claim 15 is a relative term which renders the claim indefinite. The term “minimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 6 and 8-10 are rejected under 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites 
A method comprising: 
- receiving a circuit netlist; 
- comparing the circuit netlist to a plurality of circuit patterns in a database, each of the plurality of circuit patterns in the database including at least one device that is unreliable;
- determining, by a trained classifier, whether the circuit netlist includes a portion of the circuit netlist that contains at least one device that is unreliable.

-accessing, from a database coupled to a server computer, historical location data of a user; 
-extracting, from the historical location data, using one or more processors of the server computer, for each one of one or more labeled places of the user, an attendance record of the user at the labeled place; 
-receiving, at the server computer from a client device of the user via a wireless communication over a network, an electronic communication containing current location data of the user; 
-determining, using the one or more processors, that the user is at the labeled place, based on the current location data of the user; and 
-computing, using the one or more processors, a predicted departure time of the user from the labeled place, based on the attendance record of the labeled place.
2A Prong 1:  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mathematical concept and/or a mental process, and therefore recites an abstract idea.
The limitation of comparing the circuit netlist to a plurality of circuit patterns in a database, each of the plurality of circuit patterns in the database including at least one device that is unreliable, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “database”,   nothing in the claim element precludes the step from practically being performed in the mind. For example, “comparing” in the context of this claim encompasses the user manually calculating the difference using formula.
The limitation of determining, by a trained classifier, whether the circuit netlist includes a portion of the circuit netlist that contains at least one device that is unreliable, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “by a trained classifier”,  nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually making the decision based on the data. 

2A Prong 2: This judicial exception is not integrated into a practical application. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – “database” and “classifier”. 
The “database” and “classifier” in the aforementioned steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Further, the claim recites the receiving step. The receiving step is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. 
As noted previously, the claim as a whole merely describes how to generally “apply” the aforementioned concept in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the aforementioned step(s) amounts to no more than adding insignificant extra-solution activity to the judicial exception, which cannot provide an inventive concept. 
	Further, the receiving step was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “Receiving or transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). 
Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer.
Thus, under its broadest reasonable interpretation, the claim covers mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim(s) 2, 6 and 8-10 is/are dependent on supra claim(s) and includes all the limitations of the claim(s). Therefore, the dependent claim(s) recite(s) the same abstract idea. The claim recites the additional limitations of “initiating transmission of prediction data to a second client device of a second user” of claims 8-9, which are no more than mere instructions to apply the exception using a generic computer component, generally linking the use of the judicial exception to a particular technological environment or field of use, insignificant extra-solution activity, or that are well understood, routine and conventional activities previously known to the industry. Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-13 and 19 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Juang et al. (US 20170032075 A1).
Regarding Claim 11
	Juang teaches
A non-transitory machine readable medium storing executable program instructions which when executed by a data processing system cause the data processing system to perform a method, the method comprising: 
- receiving outputs, from one or more circuit simulations, of one or more entire circuits, the circuit simulations indicating one or more unreliable devices in each of the one or more entire circuits; (“[0014] Each critical signature database includes a plurality of known problematic circuit patterns of a chip design layout with their corresponding physical measurement data obtained from manufacturing process and simulation data associated with the physical measurement.”; the simulation data in the database implies that the data were received)
- extracting, from each of the one or more entire circuits, at least one circuit pattern that is a subset of the entire circuit and contains one or more unreliable devices to provide one or more extracted circuit patterns; ([0029] “According to the present invention, a set of features are extracted from the design clip corresponding to the problematic circuit pattern.”)
- training a classifier to recognize an unreliable circuit pattern in an input circuit netlist, the classifier trained by using each of the one or more extracted circuit patterns as inputs to and expected outputs of the classifier during training. ([0030] “With a target specification of deviation between the associated physical measurement and simulation data or design data, a statistical model can be trained using the features extracted from each problematic circuit pattern in the model training data set. …  All those modeling algorithms can be applied to the model training data set to establish a statistical model for the problematic circuit pattern in the model training data set.”)

Regarding Claim 12
Juang teaches all of the limitations of claim 11 as cited above and Juang further teaches: 
- wherein the extracting comprises extracting one or more circuit parameters that include one or more structural data or operational data for each of the one or more of the extracted circuit patterns. ([0029] “According to the present invention, a set of features are extracted from the design clip corresponding to the problematic circuit pattern. Examples of the features extracted from each problematic circuit pattern are pattern density, pattern perimeter, minimum or maximum linewidth, minimum or maximum spacing, pattern orientation, number of edges, inside or outside corners, spatial frequency distribution.”; features disclosed reads on circuit parameters including structural data )

Regarding Claim 13
Juang teaches all of the limitations of claim 12 as cited above and Juang further teaches: 
- wherein the one or more extracted circuit patterns are stored in a circuit template database, that is used as a training data source to train the classifier. ([Fig. 4] [0046] “The critical signature database includes a plurality of known problematic circuit patterns. At least a statistical model is established by dividing the known problematic circuit patterns into a model training data set and a model validation data set in step 402.”)

Regarding Claim 19
Juang teaches all of the limitations of claim 13 as cited above and Juang further teaches: 
- wherein the classifier is of: (1) a neutral network; or (2) a random forest of decision trees; or (3) a classifier that is based on a gradient based boosting method or any machine learning based classifier ([0030] “For example, modeling algorithms based on decision tree, linear regression, nonlinear regression, support vector machine (SVM), k-Means clustering, hierarchical clustering, . . . , etc.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Boselli et al. (US 20100169845 A1) in view of Zhang et al. (US 10699051 B1) and further in view of Juang et al. (US 20170032075 A1)
Regarding Claim 1
Boselli teaches 
A non-transitory machine readable medium([0058] “memory”) storing executable program instructions which when executed by a data processing system([0058] “computer”) cause the data processing system to perform a method comprising: 
- comparing the circuit netlist to a plurality of circuit patterns in a database, each of the plurality of circuit patterns in the database including at least one device that is unreliable; ([0009] “(1) a predefined ESD protection element database configured to store technology-independent topologies of ESD protection elements wherein each of the topologies has a defined set of attributes for each pair of terminals thereof, (2) an ESD protection element attributes database configured to store technology“; [0020] “A netlist from the IC's schematic and layout may be used to provide the IC component information. The netlist can be used to identify ESD cells and circuitry of the IC and determine if pins of the IC coupled to the circuitry are also coupled to an ESD cell.”; [0021] “The component information can be compared to predefined ESD protection elements and predefined circuits to identify circuitry and ESD cells for the circuitry.”; “ESD(Electrostatic Discharge) cell” reads on “device that is unreliable”)
- determining, [[by a trained classifier]], whether the circuit netlist includes a portion of the circuit netlist that contains at least one device that is unreliable. ([0021] “The component information can be compared to predefined ESD protection elements and predefined circuits to identify circuitry and ESD cells for the circuitry.”)
	Boselli does not appear to distinctly disclose 
- receiving a circuit netlist
	However, Zhang teaches
- receiving a circuit netlist ([Col.1 ln 35-37] “The placement and routing software routines generally accept as their input a flattened netlist that has been generated by the logic synthesis process.”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the ESD protection optimization system of Boselli with trained classifier of Zhang to improve cross-validation performance. ([Abstract] “An improved approach to perform cross-validations is provided.”)
	The combination of Boselli and Zhang does not seem to distinctly disclose-
- by a trained classifier
	However, Juang teaches	
- by a trained classifier ([0030] “With a target specification of deviation between the associated physical measurement and simulation data or design data, a statistical model can be trained using the features extracted from each problematic circuit pattern in the model training data set.”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the ESD protection optimization system of Boselli and Zhang with trained classifier of Juang to achieve accuracy in prediction of unreliable spot. ([0011] “How to predict the hot spots with most accuracy and good thoroughness has been a big challenge to the semiconductor manufacturers.”)

Regarding Claim 9
The combination of Boselli, Zhang and Juang teaches all of the limitations of claim 1 and Boselli further teaches
- wherein at least one device is unreliable because of one or more of the following: 
(1) a device is prone to failure due to electrostatic discharge; (2) a device is prone to failure due to electrical overstress; (3) a device is prone to failure due to aging or electromigration; (4) incorrect bias on one or more devices; (5) excessive over voltage across a junction; or (6) excessive current through a junction or channel. ([0021] “The component information can be compared to predefined ESD protection elements and predefined circuits to identify circuitry and ESD cells for the circuitry.”; ESD(electrostatic discharge) cells reads on “(1) a device is prone to failure due to electrostatic discharge”)

Claims 2-3, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Boselli in view of Zhang in view of Juang and further in view of Ng et al. (US 20160117436 A1)

Regarding Claim 2
The combination of Boselli, Zhang and Juang teaches all of the limitations of claim 1 and Boselli further teaches
- matching, based upon connections between devices, the plurality of circuit patterns in the database to portions of the circuit netlist ([0009] “(1) a predefined ESD protection element database configured to store technology-independent topologies of ESD protection elements wherein each of the topologies has a defined set of attributes for each pair of terminals thereof, (2) an ESD protection element attributes database configured to store technology“; [0052] “The pattern matching engine can compare IC component information to ESD protection elements and circuit topologies of the databases to identify ESD cells and circuitry of the IC. The IC component information may be from a netlist a schematic and layout of the IC.”)
The combination of Boselli, Zhang and Juang does not seem to distinctly disclose
- providing one or more matched portions, from the matching, to the trained classifier and 
- providing device and operating parameters for the one or more matched portions to the trained classifier. 
	However, Ng teaches
- providing device and operating parameters for the one or more matched portions to the trained classifier. ([0104] “The compilation analysis module 162 accesses the database 156 and matches together similar input or output variables or parameters, and/or carries out machine learning techniques, with the objective of obtaining sufficient correlation in order to determine relevancy of various variable inputs with respect to differing circuit diagram designs.”; “parameters … carries out machine learning techniques” reads on “providing parameters to the trained classifier”)
- providing device and operating parameters for the one or more matched portions to the trained classifier ([0025] “In an embodiment, the plurality of parameters comprise any one of a synthesis option, a floor-planning option, a place and route option, a timing constraint, an area constraint, and a location constraint.”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the ESD protection optimization system of Boselli, Zhang and Juang with parameter collection of Ng to optimize the circuit design. ([0086] “The insight can allow the present system to iteratively provide additional input in compiling and optimizing the circuit design.”)

Regarding Claim 3
The combination of Boselli, Zhang, Juang and Ng teaches all of the limitations of claim 2 and Juang further teaches
- wherein the trained classifier is trained using the plurality of circuit patterns in the database to recognize circuit patterns in a netlist that include at least one unreliable device ([0030] “With a target specification of deviation between the associated physical measurement and simulation data or design data, a statistical model can be trained using the features extracted from each problematic circuit pattern in the model training data set.” [0035] “As shown in FIG. 2, the statistical model based predictor 203 predicts the unknown problematic circuit patterns 205 from candidate circuit patterns 204 based on the statistical models saved in the critical signature database 301 of the critical signature library 201.”)

Regarding Claim 6
The combination of Boselli, Zhang, Juang and Ng teaches all of the limitations of claim 2 and Boselli further teaches
- wherein the matching performs similarity and exact topology matching, based upon connections between devices, between the plurality of circuit patterns and portions of the circuit netlist.([0034] “The circuit analyzer 310 may employ a pattern matching engine to compare the IC component information with the predefined ESD protection elements and the predefined circuit topologies to determine the identified ESD cells and the identified circuitry.”; [0031] “The predefined circuits database 226 is configured to store topologies of circuitry wherein each of the topologies has a defined set of attributes for each pair of terminals thereof.”; Terminals reads on connection and circuitry reads on device)

Regarding Claim 8
The combination of Boselli, Zhang, Juang and Ng teaches all of the limitations of claim 2 and Boselli further teaches
- wherein one or more matched portions are identified without performing simulations, of the circuit netlist, that seek to identify unreliable circuits in the circuit netlist. ([0021] “The component information can be compared to predefined ESD protection elements and predefined circuits to identify circuitry and ESD cells for the circuitry.”; ESD(electrostatic discharge) cells reads on “unreliable circuits”)

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Boselli in view of Zhang in view of Juang in view of Ng et al. and further in view of Toyoda et al. (US 20150016709 A1)
Regarding Claim 4
The combination of Boselli, Zhang, Juang and Ng teaches all of the limitations of claim 3 but does not distinctly disclose
- wherein the portion of the circuit netlist that contains at least one device that is unreliable is one of the one or more matching portions and wherein the method further comprises: 
generating a matching score for the portion with a corresponding circuit pattern in the database.
	However, Toyoda teaches
- wherein the portion of the circuit netlist that contains at least one device that is unreliable is one of the one or more matching portions and wherein the method further comprises: 
generating a matching score for the portion with a corresponding circuit pattern in the database. ([0096] “Next, with respect to a plurality of circuit patterns with different dose amounts at the best focus point, comparison is made between the design pattern and each of the circuit patterns to calculate a shape matching index (603). The shape matching index is also a value that is based on the error amount 703 between edge points of the design pattern 701 and the circuit pattern 702 as with the shape error index, and corresponds to, for example, the average value of errors between the edge points included in the measurement region, the maximum value and the minimum value thereof, and the like.”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the ESD protection optimization system of Boselli, Zhang, Juang and Ng with matching score of Toyoda to reduce the manufacturing cost. ([0015] “The present invention proposes a pattern measuring device and a semiconductor measuring device having an objective of generating appropriate reference pattern data while suppressing an increase in the manufacturing cost that would occur when manufacturing conditions are finely changed.”)

Regarding Claim 5
The combination of Boselli, Zhang, Juang, Ng and Toyoda teaches all of the limitations of claim 4 and Juang further teaches
- wherein the classifier is of: (1) a neutral network; or (2) a random forest of decision trees; or (3) a classifier that is based on a gradient based boosting method or any machine learning based classifier ([0030] “For example, modeling algorithms based on decision tree, linear regression, nonlinear regression, support vector machine (SVM), k-Means clustering, hierarchical clustering, . . . , etc.”)

Claim 7is rejected under 35 U.S.C. 103 as being unpatentable over Boselli in view of Zhang, Juang, Ng and Toyoda further in view of Tang et al. (US 20070198958 A1)
Regarding Claim 7
The combination of Boselli, Zhang, Juang, Ng and Toyoda teaches all of the limitations of claim 4 but does not distinctly disclose
- wherein at least a subset of the plurality of circuit patterns in the database were added to the database as a result of outputs from simulations of other circuit netlists that indicated at least one circuit in the subset was unreliable.
	However, Tang teaches
- wherein at least a subset of the plurality of circuit patterns in the database were added to the database as a result of outputs from simulations of other circuit netlists that indicated at least one circuit in the subset was unreliable ([0012] “The system can then perform a model-based simulation using the sample to obtain a simulation result which indicates whether the problematic feature is expected to have manufacturing problems. Next, the system can store the simulation result in a database which can then be used to quickly.”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the ESD protection optimization system of Boselli, Zhang, Juang, Ng and Toyoda with simulation result database processing of Tang to achieve manufacturing robustness. ([0042] “One embodiment of the present invention uses a process model to analyze a portion of a layout for manufacturing robustness, thereby allowing the design team to make informed layout revisions.”)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Boselli in view of Zhang in view of Juang and further in view of Palladino et al. (US 20060041417 A1)
Regarding Claim 10
The combination of Boselli, Zhang and Juang teaches all of the limitations of claim 1 but does not distinctly disclose
- wherein the method further comprises: generating one or more variations of each of the one or more extracted circuit patterns.
	However, Palladino teaches
- wherein the method further comprises: generating one or more variations of each of the one or more extracted circuit patterns. ([0029] “The preferred core simulator has no mechanism for fault insertion, requiring the circuit's topology to be varied to simulate the fault. This method, called serial fault insertion, requires at least one simulator run for each fault.”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the ESD protection optimization system of Boselli, Zhang and Juang with pattern variation of Palladino to achieve efficient modeling. ([0011] “The preexisting simulator provides a facility for accurately and efficiently modeling a vehicle electrical system and running simulations thereof.”)

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Juang in view of Krishnan (US 20100131908 A1).
Regarding Claim 14
Juang teaches all of the limitations of claim 1 but does not distinctly disclose
- wherein the extracting initially extracts an unreliable device and one or more neighboring devices connected to the unreliable device for an initial selection and the extracting extends the initial selection to one or more additional neighboring devices to extract enough to allow recognition of a circuit pattern that is unreliable and resembles the extracted circuit pattern.
	However, Krishnan teaches
- wherein the extracting initially extracts an unreliable device and one or more neighboring devices connected to the unreliable device for an initial selection and the extracting extends the initial selection to one or more additional neighboring devices to extract enough to allow recognition of a circuit pattern that is unreliable and resembles the extracted circuit pattern. ([0041] “In one example embodiment, the pseudo-matching is performed by comparing a type of the first target device 414 in the target circuit with the type of the first pattern device 410 of the pattern circuit and a number of neighboring nets of the first target device 414 with a number of neighboring nets of the first pattern device 410.”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the problem prediction system of Juang with neighboring nets of Krishnan to minimize data processing operations. ([Abstract] “Following properties of circuit-graphs have been identified for use in minimizing the graph data processing operations, as explained in later sections:”)

Regarding Claim 15
Juang and Krishnan teaches all of the limitations of claim 14 and Krishnan further teaches
- wherein the extension of the initial selection is minimal to avoid including excess devices that are not needed to distinguish between an unreliable circuit and a similar but reliable circuit ([0043] “the second target device has the least number of neighboring nets among target devices connected to the neighboring nets of the first target device.”; “the least number of neighboring nets” reads on “selection is minimal”)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Juang in view of Palladino (US 20060041417 A1)
Regarding Claim 16
Juang teaches all of the limitations of claim 13 but does not distinctly disclose
- wherein the method further comprises: generating one or more variations of each of the one or more extracted circuit patterns	
However, Palladino teaches
- wherein the method further comprises: generating one or more variations of each of the one or more extracted circuit patterns. ([0029] “The preferred core simulator has no mechanism for fault insertion, requiring the circuit's topology to be varied to simulate the fault. This method, called serial fault insertion, requires at least one simulator run for each fault.”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the problem prediction system of Juang with pattern variation of Palladino to achieve efficient modeling. ([0011] “The preexisting simulator provides a facility for accurately and efficiently modeling a vehicle electrical system and running simulations thereof.”)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Juang in view of Palladino further in view of Wu et al. (US 20130325389 A1)
Regarding Claim 17
Juang and Palladino teaches all of the limitations of claim 16 but does not distinctly disclose
- wherein the method further comprises: pruning at least one of the generated variations.
	However, Wu teaches
- wherein the method further comprises: pruning at least one of the generated variations ( [0012] “In an embodiment of the disclosure, the step of recovering the at least one physical short-circuit component to the at least one physical short-circuit component before adjustment includes separating the circuit pattern layer and the alternative pattern layer, and removing the alternative pattern layer.”; “removing the alternative pattern” reads on “pruning at least one of the generated variations”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the problem prediction system of Juang and Palladino with variation pruning of Wu to improve accuracy in layout inspection. ([0009] “Accordingly, the disclosure is directed to a method for inspecting short-circuit of a circuit layout and a device using the same, by which physical short-circuit components configured by a designer are directly skipped, and short-circuit errors required to be corrected in the circuit layout are accurately inspected.”)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Juang in view of Hany further in view of Palladino.
Regarding Claim 18
Juang and Hany teaches all of the limitations of claim 14 but does not distinctly disclose
- wherein the method further comprises: generating one or more variations of each of the one or more extracted circuit patterns.
	However, Palladino teaches
- wherein the method further comprises: generating one or more variations of each of the one or more extracted circuit patterns. ([0029] “The preferred core simulator has no mechanism for fault insertion, requiring the circuit's topology to be varied to simulate the fault. This method, called serial fault insertion, requires at least one simulator run for each fault.”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the problem prediction system of Juang and Hany with pattern variation of Palladino to achieve efficient modeling. ([0011] “The preexisting simulator provides a facility for accurately and efficiently modeling a vehicle electrical system and running simulations thereof.”)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Juang in view of Boselli et al. (US 20100169845 A1) 
Regarding Claim 20
Juang teaches all of the limitations of claim 1 but does not distinctly disclose
- wherein at least one device is unreliable because of one or more of the following: 
(1) a device is prone to failure due to electrostatic discharge; (2) a device is prone to failure due to electrical overstress; (3) a device is prone to failure due to aging or electromigration; (4) incorrect bias on one or more devices; (5) excessive over voltage across a junction; or (6) excessive current through a junction or channel.
	However, Boselli teaches
- wherein at least one device is unreliable because of one or more of the following: 
(1) a device is prone to failure due to electrostatic discharge; (2) a device is prone to failure due to electrical overstress; (3) a device is prone to failure due to aging or electromigration; (4) incorrect bias on one or more devices; (5) excessive over voltage across a junction; or (6) excessive current through a junction or channel. ([0021] “The component information can be compared to predefined ESD protection elements and predefined circuits to identify circuitry and ESD cells for the circuitry.”; ESD(electrostatic discharge) cells reads on “(1) a device is prone to failure due to electrostatic discharge”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the problem prediction system of Juang with ESD cell identification of Boselli to achieve automated system optimization. ([0019] “The disclosure relates to automated optimization of ESD protection for pins of an IC.”)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Juang in view of Chan (US 20130007549 A1) .
Regarding Claim 21
Juang teaches all of the limitations of claim 13 but does not distinctly disclose
- wherein the receiving of outputs occurs (1) serially over time such that simulations for a first circuit netlist are received and processed to train the classifier and then simulations for a second circuit netlist are received and processed to train the classifier, or (2) concurrently from multiple sources of the simulations.	
However, Chan teaches
- wherein the receiving of outputs occurs (1) serially over time such that simulations for a first circuit netlist are received and processed to train the classifier and then simulations for a second circuit netlist are received and processed to train the classifier, or (2) concurrently from multiple sources of the simulations. (“[Abstract] Moreover, each worker process creates a plurality of child threads to carry out the multithreaded concurrent fault simulation of the IC design.”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the problem prediction system of Juang with concurrent processing of Chan to minimize simulation time and resources. ([0027] “This option is useful in catching hype-active faults, so as to minimize the fault simulation time and the memory usage.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Pataky (US 20160253445 A1) discloses machine learning method for electronic system desing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG WON LEE whose telephone number is (571)272-8508. The examiner can normally be reached Mon-Fri 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HUNTLEY can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG W LEE/Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129